Citation Nr: 1752000	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected lumbar strain with degenerative changes.

2.  Entitlement to an extraschedular rating for service-connected bilateral pes planus.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 (extraschedular ratings) and May 2013 (TDIU) rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2015 VA Form 9, the Veteran requested a hearing before a member of the Board.  In January 2016 correspondence, the Veteran withdrew his request for a hearing.  

These matters were previously before the Board in February 2016, when they were remanded for further development.  The matters now return to the Board for appellate consideration.

The issue of entitlement to a TDIU is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran's low back strain with degenerative changes presents an exceptional or unusual disability picture.

2.  The most probative evidence of record is against a finding that the Veteran's bilateral pes planus presents an exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  The criteria for referral for consideration of an extraschedular rating for service-connected low back strain with degenerative changes have not been met.  38 U.S.C.A. § 501 (a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321(b) (2016).

2.  The criteria for referral for consideration of an extraschedular for bilateral pes planus have not been met.  38 U.S.C.A. § 501 (a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Extraschedular Consideration, Lumbar Strain and Pes Planus

As noted above, in February 2016, the Board remanded the issues of entitlement to an extraschedular rating for the Veteran's low back disability, and entitlement to an extraschedular rating for bilateral pes planus, as they were intertwined with the issue of entitlement to a TDIU.  The matters were adjudicated and denied in a Supplemental Statement of the Case issued in November 2016.  

The Veteran's claim for an increased rating was received on January 21, 2011.  As such, the rating period on appeal for consideration is from January 20, 2010.  For this rating period, the Veteran's service-connected back disability is currently rated at 40 percent, and his pes planus is rated at 10 percent prior to January 21, 2011, and 30 percent from January 21, 2011.  

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.



With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for the service-connected back strain and pes planus are inadequate.  The Veteran did not claim that his disabilities are exceptional or unusual; he simply requested a higher rating.  The Veteran has lay witness statements indicating the Veteran has trouble standing and walking for long periods due to his back disability.  On clinical examination, the Veteran the Veteran has complained of low back and bilateral foot pain.  He has reported that he was unable to stand for more than 10 minutes.  He stated that his wife helps him get his shoes on.  He stated that his shoes had become more uncomfortable.  The Veteran reported pain, weakness, stiffness, and fatigue on a daily basis.  The Veteran reported using a cane and back brace, but the examiner noted that the Veteran did not have one on examination.  The examiner stated the Veteran did not need an assistive device.  Range of motion findings were reported on clinical examination.  The Veteran has not been shown to have ankylosis of the spine, or pronounced bilateral pronation.  Clinical evaluation has characterized that both his back strain and pes planus provided minimal functional limitation. The rating criteria allow for higher schedular disability ratings, however, the Veteran's symptomatology have not been shown to be productive of the level of functional impairment described under the criteria for a rating higher than 40 percent for the lumbar spine and 30 percent for pes planus.  Further, with regard to the second prong of Thun, the Veteran's pain, and decreased functionality are contemplated by the rating criteria currently assigned.  There are no symptoms related to the two conditions not contemplated by the Veteran's assigned ratings.  Therefore, referral for consideration of an extra-schedular rating is not warranted for either low back strain or pes planus.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Referral for consideration of an extraschedular rating for service-connected lumbar strain with degenerative changes is denied.

Referral for consideration of an extraschedular rating for service-connected bilateral pes planus is denied.


REMAND

A November 2016 rating decision granted service connection for major depressive disorder, and assigned a 10 percent initial evaluation, effective from August 27, 2012.  VA's electronic Veterans Appeals Control and Locator System (VACOLS) documents that the Veteran filed a notice of disagreement (NOD) with respect to the effective date assigned for the award of service connection, and the initial rating assigned.  The RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, as a statement of the case has not been issued pursuant to 38 C.F.R. § 19.24.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlincon is not applicable in this case.  Nevertheless, the pending appeal initiated as to the effective date assigned for the award of service connection for major depressive , and the initial rating assigned, for major depressive disorder, is inextricably intertwined with the issue of entitlement to a TDIU, as the outcome of such matters would impact adjudication of the TDIU issue currently developed on appeal.  As such, the Board finds that appellate consideration of the TDIU issue currently on appeal should be deferred pending completion of VA action as to the pending NOD with respect to the effective date assigned for the award of service connection for major depressive disorder, and the initial rating assigned.

Accordingly, the case is REMANDED for the following action:

Following issuance of a statement of the case as to the issues of entitlement to an earlier effective date for the award of service connection for major depressive disorder, and entitlement to a higher initial rating for major depressive disorder, and either completion of the appeal as to the issue(s) or expiration of the appeal period, readjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


